Exhibit 10.1

 

Second Amendment to Employment

Agreement of Stan Puckett

 

THIS SECOND AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into as of this 20th day of December, 2005, by and between Greene County
Bancshares, Inc., a Tennessee Corporation (the “Employer”), and Stan Puckett
(the “Employee”).

 

W I T N E S S E T H

 

WHEREAS, the Employer and the Employee are parties to that certain Employment
Agreement made and entered into as of January 23, 1996 (the “Employment
Agreement”) and amended as of January 23, 2004; and

 

WHEREAS, certain provisions of the Employment Agreement were adversely impacted
by changes to the Internal Revenue Code of 1986, as amended, enacted as a part
of the American Jobs Creation Act of 2004; and

 

WHEREAS, the Employer and the Employee desire to further amend the Employment
Agreement as set forth herein.

 

NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows:

 

AGREEMENT

 

1.                                       CAPITALIZED TERMS.  Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed thereto
in the Employment Agreement.

 

2.                                       AMENDMENT OF EMPLOYMENT AGREEMENT.  The
Employment Agreement is hereby amended as follows:

 

Section 3(G) of the Employment Agreement, as amended on January 23, 2004, is
hereby deleted in its entirety and replaced with the following:

 

“G. INCENTIVE BENEFITS.  Employer shall allow Employee to participate in any
Executive Bonus Plan, incentive stock option plan, profit sharing plan, pension
plan, qualified salary deferral plan, nonqualified compensation arrangement and
any substantially similar qualified or nonqualified arrangement approved and
adopted by Employer and generally available to other key employees during the
term of Employee’s employment hereunder.”

 

3.                                       FULL FORCE AND EFFECT.  Except as
amended by the Amendment, the Employment Agreement, as originally executed and
once amended on January 23, 2004 by the parties, shall remain in full force and
effect.

 

4.                                       COUNTERPARTS.  This Amendment may be
executed in counterparts, each of which shall be deemed an original, and all of
which, taken together, shall constitute a complete document.

 

5.                                       GOVERNING LAW.  This Amendment will, in
all respects, be governed, enforced and construed in accordance with the laws of
the State of Tennessee, without regard to the State of Tennessee’s conflicts of
laws provisions.

 

6.                                       BINDING EFFECT.  This Amendment shall
be binding upon, and inure to the benefit of the parties hereto, and their
respective heirs, successors, assigns, and personal and legal representatives.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Second Amendment to the
Employment Agreement as of the day, month and year first above written.

 

 

 

GREENE COUNTY BANCSHARES, INC.

 

 

 

By:

/s/ William F. Richmond

 

 

 

William F. Richmond

 

Title:

Senior Vice President, Chief Financial Officer and
Assistant Secretary

 

 

 

 

 

 

 

By:

/s/ Stan Puckett

 

 

 

Stan Puckett

 

Title:

Employee

 

2

--------------------------------------------------------------------------------